Case 1:17-cv-01047-ESH Document 63-52 Filed 05/06/19 Page 1 of 4




          EXHIBIT 47
         Case
          Case1:17-cv-01047-ESH
                1:17-cv-01047-ESH Document
                                   Document63-52
                                            62 Filed
                                                 Filed05/06/19
                                                       05/06/19 Page
                                                                 Page1 2ofof4 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                    CASE NO.: 1:17-CV-1047-ESH
et al.,

        Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/


                        FACTUAL STIPULATION OF THE PARTIES

        Plaintiffs and Defendants, pursuant to Federal Rule of Civil Procedure 56(c)(1)(A),

stipulate to the following facts for purposes of Defendants’ Motion for Summary Judgment:

     1. Democracy Partners declared $14,000.00 in rent deductions on its tax returns in 2015;

     2. Democracy Partners declared $0.00 in rent deductions on its tax returns in 2016;

     3. Strategic Consulting Group declared $54,494.00 in rent deductions on its tax returns in

        2015;

     4. Strategic Consulting Group declared $55,336.00 in rent deductions on its tax returns in

        2016.

                            [Remainder of Page Intentionally Left Blank]
      Case
       Case1:17-cv-01047-ESH
             1:17-cv-01047-ESH Document
                                Document63-52
                                         62 Filed
                                              Filed05/06/19
                                                    05/06/19 Page
                                                              Page2 3ofof4 4



                                            Respectfully submitted,

                                            By:    /s/ Paul A. Calli
                                                   Paul A. Calli
                                                   Florida Bar No. 994121
                                                   Chas Short
                                                   Florida Bar No. 70633
                                                   CALLI LAW, LLC
                                                   14 NE 1st Ave, Suite 1100
                                                   Miami, FL 33132
                                                   Telephone: (786) 504-0911
                                                   Facsimile (786) 504-0912
                                                   PCalli@Calli-Law.com
                                                   CShort@Calli-Law.com
                                                   Admitted pro hac vice

/s/ Kerry Brainard Verdi                 /s/ Michael J. Madigan
Kerry Brainard Verdi, Esq.               Michael J. Madigan
Bar No. 478486                           Bar No. 71183
Benjamin R. Ogletree                     LAW OFFICES OF MIKE MADIGAN PLLC
Bar No. 475094                           3910 Hillandale Court, NW
VERDI & OGLETREE PLLC                    Washington DC 20007
1325 G Street, NW, Suite 500             Telephone: (202) 255-2055
Washington, DC 20005                     Mjm20@mac.com
Telephone: (202) 449-7703
Facsimile: (202) 449-7701
kverdi@verdiogletree.com

/s/ Benjamin T. Barr                     /s/ Stephen R. Klein
Benjamin Barr (Pro Hac Vice)             Stephen R. Klein
STATECRAFT PLLC                          Bar No. 177056
444 N. Michigan Ave. #1200               STATECRAFT PLLC
Chicago, Illinois 60611                  1629 K Street NW
Telephone: 202-595-4671                  Suite 300
ben@statecraftlaw.com                    Washington, DC 20006
                                         Telephone: 202-804-6676
                                         steve@statecraftlaw.com

Counsel for Defendants
      Case
       Case1:17-cv-01047-ESH
             1:17-cv-01047-ESH Document
                                Document63-52
                                         62 Filed
                                              Filed05/06/19
                                                    05/06/19 Page
                                                              Page3 4ofof4 4



/s/ Joseph Sandler
Joseph Sandler (DC Bar #255919)          Heather Abraham (Pro Hac Vice)
Dara Lindenbaum (DC Bar # 1026799)       Aderson Francois (DC Bar # 798544)
SANDLER REIFF LAMB ROSENSTEIN &          Civil Rights Clinic
BIRKENSTOCK, P.C.                        Georgetown University Law Center
1090 Vermont Ave., N.W. Suite 750        600 New Jersey Avenue NW
Washington, D.C. 20005                   Suite 531
Tel: 202-479-1111                        Washington, DC 20001
Fax: 202-479-1115                        Tel: (202) 662-9546
sandler@sandlerreiff.com                 heather.abraham@georgetown.edu
lindenbaum@sandlerreiff.com              abf48@georgetown.edu

Counsel for Plaintiffs
